UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8059



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD ANTHONY GILLIARD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-92-108, CA-00-308-2-08)


Submitted:   April 30, 2002                 Decided:   June 17, 2002


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Anthony Gilliard, Appellant Pro Se. Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Donald Anthony Gilliard seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court that the motion was untimely.             United States v.

Gilliard, Nos. CR-92-108; CA-00-308-2-08 (D.S.C. Sept. 25, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2